Citation Nr: 1209935	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  He died in August 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the RO.  

The Board notes that the decision in question granted entitlement to Dependency and Indemnity Compensation, and Dependents' Educational Assistance, based on the fact that the service-connected disability had been rated as 100 percent disabling for over 10 years prior to his death.  

The appellant testified from the RO at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Regretfully, the Board finds that further development is required in this case before adjudication may be undertaken.

Specifically, while there are records in the Veteran's claims file, it appears that all relevant records may not have been associated with the claims file.  

Specifically, the Board notes that the RO made a request to VA in February 2008 for all treatment records pertaining to the service-connected PTSD.  There does not appear to have been a response to this request.  

While some records from 2006 have been associated with the Veteran's claims file, the Board finds that a further request should be made to obtain copies of all outstanding records and associate them with the claims file.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all VA records referable to treatment for the service-connected PTSD prior to the Veteran's death.  After the above development has been completed, please associate any available records with the Veteran's claims file.

The appellant also should be notified that she may submit medical evidence or treatment records in support of her claim.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal are denied, the appellant should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


